

114 S1573 RS: National Weather Service Improvement Act
U.S. Senate
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 268114th CONGRESS1st SessionS. 1573[Report No. 114–154]IN THE SENATE OF THE UNITED STATESJune 15, 2015Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 19, 2015Reported by Mr. Thune, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish regional weather forecast offices, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Weather Service Improvement Act.
		2.National Weather Service
 (a)OrganizationThe Administrator of the National Oceanic and Atmospheric Administration, through the National Weather Service, shall develop a plan for establishing 6 regional weather forecast offices.
 (b)Plan contentsThe plan under subsection (a) shall— (1)whenever possible, prioritize locating a regional weather forecast office together with—
 (A)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) with an active meteorology department; or
 (B)a State or Federal department or agency; (2)incorporate risk communication and decision support experts in the staffing model;
 (3)ensure that local forecast quality will not be degraded; (4)to the extent practicable, incorporate the best available science when determining schedules for employees on shift work in order to minimize stress on those employees, while providing sufficient flexibility to temporarily increase staffing during severe weather events;
 (5)provide sufficient training to minimize employee displacement as a consequence of the plan; and
 (6)ensure that each regional weather forecast office has on staff the expertise necessary to forecast the severe weather events typical for the region.
 (c)National Research Council Plan reviewThe Secretary of Commerce shall contract with the National Research Council of the National Academy of Sciences—
 (1)to conduct a review of the scientific and technical soundness of the plan developed under subsection (a), including—
 (A)an evaluation of the proposed staffing model; (B)an assessment of the statistical and analytical measures that should be made for a service area to form an adequate basis for determining that there will be no degradation of service; and
 (C)such recommendations as the National Research Council considers necessary for public safety purposes; and
 (2)to submit the review under paragraph (1) to the Secretary not later than 1 year after the date of enactment of this Act.
 (d)Plan implementationNot later than 1 year after the date of submission of the review under subsection (c)(2), the Administrator of the National Oceanic and Atmospheric Administration, through the National Weather Service, shall implement the plan under subsection (a), taking into consideration the recommendations of the National Research Council under subsection (c)(1)(C).
			(e)Regional weather forecast offices
				(1)Establishment
 (A)First regional weather forecast officeNot later than 3 years after the date of enactment of this Act, the first regional weather forecast office shall be established.
 (B)Remaining regional weather forecast officesExcept as provided in subparagraph (A), each regional weather forecast office shall be established not later than 5 years after the date of enactment of this Act.
 (2)Forecast centralizationNot later than 6 months after the date that each regional weather forecast office is established under paragraph (1), the Secretary of Commerce shall transfer the weather forecast functions, along with necessary staff, from each applicable weather forecast office to adequately staff the regional weather forecast office.
				(f)Warning coordination meteorologists
 (1)In generalThe National Weather Service shall hire or retain at least 1 warning coordination meteorologist at each weather forecast office.
 (2)ResponsibilitiesA warning coordination meteorologist shall— (A)be responsible for providing service to the geographic area of responsibility that was previously covered by a weather forecast office before the date of enactment of this Act;
 (B)interface with users of National Weather Service products and services, such as the public, media outlets, users in the aviation, marine, and agricultural communities, and forestry, land, and water management interests, to evaluate the adequacy and usefulness of the products and services;
 (C)collaborate with the appropriate regional weather forecast office and State, local, and tribal government agencies, as applicable, in developing, proposing, and implementing plans to develop, modify, or tailor National Weather Service products and services to improve their usefulness;
 (D)ensure the maintenance and accuracy of severe weather call lists, appropriate office severe weather policy or procedures, and other severe weather or dissemination methodologies or strategies;
 (E)work closely with State, local, and tribal emergency management agencies, and other agencies related to disaster management, to ensure a planned, coordinated, and effective preparedness effort; and
 (F)whenever possible, be located together with State or local emergency managers. (3)Additional responsibilitiesA warning coordination meteorologist may—
 (A)work with relevant State government agencies in developing plans for promoting more effective use of National Weather Service products and services throughout the State;
 (B)identify priority community preparedness objectives; (C)develop plans to meet the objectives identified in subparagraph (B); and
 (D)conduct severe weather event preparedness planning and citizen education efforts with and through various State, local, and tribal government agencies, and other disaster management-related organizations.
 (g)Forecast investments and improvementsFor at least 10 years after the date of enactment of this Act, any savings realized by the Department of Commerce by the centralization of weather forecast functions under subsection (e)(2) shall be used to improve the weather forecasts produced by the National Oceanic and Atmospheric Administration, including—
 (1)by expanding super-computing capacity; (2)by investing in research to improve weather forecasts;
 (3)by improving the communication of weather forecasts to the public, particularly with respect to severe weather;
 (4)by obtaining ground-based observations that would improve weather forecasts; and (5)by improving radar coverage where necessary, with an emphasis on high density population centers with no radar coverage.
 (h)Definition of StateIn this section, the term State means a State, a territory or possession of the United States, including a Commonwealth, or the District of Columbia.
			3.Severe weather events communication
 (a)PurposeFor purposes of preparing the recommendations under subsection (b)(1)(B) and implementing the new system under subsection (c), the purpose of the National Oceanic and Atmospheric Administration system for issuing severe weather watches and warnings shall be to reduce the loss of life due to severe weather events.
			(b)Evaluation
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall—
 (A)evaluate whether the National Oceanic and Atmospheric Administration system for issuing severe weather watches and warnings meets the purpose under subsection (a); and
 (B)submit to Congress a report on the evaluation under subparagraph (A) and recommendations for how the system can be improved and for any research necessary to address the areas described in paragraph (2).
 (2)ContentsThe evaluation shall focus on the following areas: (A)Ways to more clearly communicate to the public the risks presented by a severe weather event.
 (B)Ways to more broadly disseminate a severe weather watch or warning to the public. (C)Ways that a severe weather watch or warning could help to reduce the loss of life due to an extreme weather event.
 (3)ConsultationIn developing the report, the Administrator shall— (A)consult with relevant line offices within the National Oceanic and Atmospheric Administration, such as the National Ocean Service, the National Weather Service, and the Office of Oceanic and Atmospheric Research;
 (B)consult with the academic sector, including individuals in the field of social sciences, and other weather services;
 (C)consult with media outlets that will be distributing the watches and warnings; and (D)utilize the services of the National Academy of Sciences, as necessary.
 (c)ImplementationNot later than 4 years after the date of enactment of this Act, and if no additional action is taken by Congress regarding the National Oceanic and Atmospheric Administration severe weather watches and warnings system, the Administrator of the National Oceanic and Atmospheric Administration shall implement, based on the evaluation and report under subsection (a), a new system for issuing severe weather watches and warnings.
			4.Report on contract positions at the National Weather Service
 (a)In generalNot later than 180 days after the date of enactment of this Act, and annually thereafter for 5 fiscal years, the Administrator of the National Oceanic and Atmospheric Administration shall submit to Congress a report on the use of full-time equivalent contractors at the National Weather Service for the most recently completed fiscal year.
 (b)ContentsThe report shall include— (1)the total number of full-time equivalent employees at the National Weather Service;
 (2)the total number of full-time equivalent contractors at the National Weather Service; (3)the 5 most common positions filled by full-time equivalent contractors at the National Weather Service;
 (4)of the contract positions identified in paragraph (3), the percentage of full-time equivalent contractors in those positions that have held a prior position at the National Weather Service or the National Oceanic and Atmospheric Administration;
 (5)the average full-time equivalent salary for Federal employees at the National Weather Service; (6)the average full-time equivalent salary for contractors at the National Weather Service; and
 (7)a description of any actions taken by the Administrator of the National Oceanic and Atmospheric Administration to respond to the issues raised by the Department of Commerce Inspector General regarding the hiring of former National Oceanic and Atmospheric Administration employees as contractors at the National Weather Service, such as the issues raised in the Investigative Report dated June 2015 (OIG–12–0447).
	
 1.Short titleThis Act may be cited as the Weather Alerts for a Ready Nation Act of 2015. 2.Warning coordination meteorologists at weather forecast offices of National Weather Service (a)In generalThe Director of the National Weather Service shall employ at least 1 warning coordination meteorologist at each weather forecast office of the National Weather Service.
 (b)ResponsibilitiesEach warning coordination meteorologist employed under subsection (a) shall— (1)be responsible for providing service to the geographic area of responsibility covered by the weather forecast office at which the warning coordination meteorologist is employed to help ensure that users of products of the National Weather Service can respond effectively to improve outcomes from weather events;
 (2)liaise with users of products and services of the National Weather Service, such as the public, media outlets, users in the aviation, marine, and agricultural communities, and forestry, land, and water management interests, to evaluate the adequacy and usefulness of the products and services of the National Weather Service;
 (3)collaborate with such weather forecast offices and State, local, and tribal government agencies as the Director considers appropriate in developing, proposing, and implementing plans to develop, modify, or tailor products and services of the National Weather Service to improve the usefulness of such products and services;
 (4)ensure the maintenance and accuracy of severe weather call lists, appropriate office severe weather policy or procedures, and other severe weather or dissemination methodologies or strategies; and
 (5)work closely with State, local, and tribal emergency management agencies, and other agencies related to disaster management, to ensure a planned, coordinated, and effective preparedness effort.
 (c)Additional responsibilitiesA warning coordination meteorologist employed under subsection (a) may— (1)work with a State agency to develop plans for promoting more effective use of products and services of the National Weather Service throughout the State;
 (2)identify priority community preparedness objectives; (3)develop plans to meet the objectives identified in paragraph (2); and
 (4)conduct severe weather event preparedness planning and citizen education efforts with and through various State, local, and tribal government agencies and other disaster management-related organizations.
				(d)Placement with State and local emergency managers
 (1)In generalIn carrying out this section, the Director may place a warning coordination meteorologist employed under subsection (a) with a State or local emergency manager if the Director considers doing so is necessary or convenient to carry out this section.
 (2)TreatmentIf the Director determines that the placement of a warning coordination meteorologist placed with a State or local emergency manager under paragraph (1) is near a weather forecast office of the National Weather Service, such placement shall be treated as employment of the warning coordination meteorologist at such weather forecast office for purposes of subsection (a).
 (e)Definition of StateIn this section, the term State means a State, a territory, or possession of the United States, including a Commonwealth, or the District of Columbia.
			3.Improving National Oceanic and Atmospheric Administration communication of hazardous weather
			 and water events
 (a)Purpose of systemFor purposes of the assessment required by subsection (b)(1)(A), the purpose of the system of the National Oceanic and Atmospheric Administration for issuing watches and warnings regarding hazardous weather and water events shall be risk communication to the general public that informs action to prevent loss of life and property.
			(b)Assessment of system
 (1)In generalNot later than 2 years after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall—
 (A)assess the system of the National Oceanic and Atmospheric Administration for issuing watches and warnings regarding hazardous weather and water events; and
 (B)submit to Congress a report on the findings of the Administrator with respect to the assessment conducted under subparagraph (A).
 (2)ElementsThe assessment required by paragraph (1)(A) shall include the following: (A)An evaluation of whether the system of the National Oceanic and Atmospheric Administration for issuing watches and warnings regarding hazardous weather and water events meets the purpose described in subsection (a).
 (B)Development of recommendations for— (i)legislative and administrative action to improve the system described in such subparagraph; and
 (ii)such research as the Administrator considers necessary to address the focus areas described in paragraph (3).
 (3)Focus areasThe assessment required by paragraph (1)(A) shall focus on the following: (A)Ways to communicate the risks posed by hazardous weather or water events to the public that are most likely to result in action to mitigate the risk.
 (B)Ways to communicate the risks posed by hazardous weather or water events to the public as broadly and rapidly as practicable.
 (C)Ways to preserve the benefits of the existing watches and warnings system. (D)Ways to maintain the utility of the watches and warnings system for Government and commercial users of the system.
 (4)ConsultationIn conducting the assessment required by paragraph (1)(A), the Administrator shall— (A)consult with such line offices within the National Oceanic and Atmospheric Administration as the Administrator considers relevant, including the National Ocean Service, the National Weather Service, and the Office of Oceanic and Atmospheric Research;
 (B)consult with individuals in the academic sector, including individuals in the field of social and behavioral sciences, and other weather services;
 (C)consult with media outlets that will be distributing the watches and warnings; (D)consult with non-Federal forecasters that produce alternate severe weather risk communication products;
 (E)consult with emergency planners and responders, including State and local emergency management agencies, and other government users of the watches and warnings system, including the Federal Emergency Management Agency, the Office of Personnel Management, the Coast Guard, and such other Federal agencies as the Administrator determines rely on watches and warnings for operational decisions; and
 (F)make use of the services of the National Academy of Sciences, as the Administrator considers necessary and practicable, including contracting with the National Research Council to review the scientific and technical soundness of the assessment required by paragraph (1)(A), including the recommendations developed under paragraph (2)(B).
 (5)MethodologiesIn conducting the assessment required by paragraph (1)(A), the Administrator shall use such methodologies as the Administrator considers are generally accepted by the weather enterprise, including social and behavioral sciences.
				(c)Improvements to system
 (1)In generalThe Administrator shall, based on the assessment required by subsection (b)(1)(A), take such actions as the Administrator considers necessary—
 (A)subject to paragraph (2), to improve the system of the Administration for issuing watches and warnings regarding hazardous weather and water events; and
 (B)to support efforts to satisfy research needs to enable future improvements to such system. (2)Requirements regarding major changesIn carrying out paragraph (1)(A), the Administrator shall ensure that any change to the system described in such paragraph that the Administrator considers a major change—
 (A)is validated by social and behavioral science using a generalizable sample; (B)accounts for the needs of various demographics, vulnerable populations, and geographic regions;
 (C)accounts for the differences between types of weather and water hazards; (D)responds to the needs of Federal, State, and local government partners and media partners; and
 (E)accounts for necessary changes to Federally-operated watch and warning propagation and dissemination infrastructure and protocols.
 (3)Annual reportsNot later than the date that is 4 years after the date of the enactment of this Act and not less frequently than once each year thereafter until the Administrator determines that the actions required by paragraph (1) have been completed, the Administrator shall submit to Congress a report on the actions taken by the Administrator pursuant to such paragraph.
 (4)Final reportNot later than the date that the Administrator determines that the actions required by paragraph (1) have been completed, the Administrator shall submit to Congress a report that summarizes all of the actions taken by the Administrator pursuant to paragraph (1).
				(d)Watches and warnings defined
 (1)In generalExcept as provided in paragraph (2), in this section, the term watch and warning, with respect to a hazardous weather and water event, means a product issued by the Administration, intended for consumption by the general public, to alert the general public to the potential for or presence of the event and to inform action to prevent loss of life and property.
 (2)ExceptionIn this section, the term watch and warning do not include technical or specialized meteorological and hydrological forecasts, outlooks, or model guidance products.
				4.Report on contract positions at National Weather Service
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall submit to Congress a report on the use of contractors at the National Weather Service for the most recently completed fiscal year.
 (b)ContentsThe report required by subsection (a) shall include, with respect to the most recently completed fiscal year, the following:
 (1)The total number of full-time equivalent employees at the National Weather Service, disaggregated by each equivalent level of the General Schedule.
 (2)The total number of full-time equivalent contractors at the National Weather Service, disaggregated by each equivalent level of the General Schedule that most closely approximates their duties.
 (3)The total number of vacant positions at the National Weather Service on the day before the date of the enactment of this Act, disaggregated by each equivalent level of the General Schedule.
 (4)The 5 most common positions filled by full-time equivalent contractors at the National Weather Service and equivalent level of the General Schedule that most closely approximates the duties of such positions.
 (5)Of the positions identified in paragraph (4), the percentage of full-time equivalent contractors in those positions that have held a prior position at the National Weather Service or another entity in the National Oceanic and Atmospheric Administration.
 (6)The average full-time equivalent salary for Federal employees at the National Weather Service for each equivalent level of the General Schedule.
 (7)The average salary for full-time equivalent contractors performing at each equivalent level of the General Schedule at the National Weather Service.
 (8)A description of any actions taken by the Administrator to respond to the issues raised by the Inspector General of the Department of Commerce regarding the hiring of former National Oceanic and Atmospheric Administration employees as contractors at the National Weather Service, such as the issues raised in the Investigative Report dated June 2015 (OIG–12–0447).
 (c)Annual publicationFor each fiscal year after the fiscal year covered by the report required by subsection (a), the Administrator shall, not later than 180 days after the completion of the fiscal year, publish on a publicly accessible Internet website the information described in paragraphs (1) through (6) of subsection (b) for such fiscal year.Amend the title so as to read: A bill to improve communication from the National Weather Service regarding severe weather risks,
			 and for other purposes..October 19, 2015Reported with an amendment and an amendment to the title